Citation Nr: 0419904	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

ISSUES

1.	Entitlement to service connection for hepatitis B and C, 
including as due to exposure to Agent Orange.

2.	Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder for the period from 
August 19, 1997, to September 20, 1999.

3.	Entitlement to a rating in excess of 30 percent for 
eczematoid dermatitis of the right arm, chest, buttocks, 
groin, and feet.

4.	Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for headaches and a stroke, claimed to 
have resulted from medication prescribed at a Department 
of Veterans Affairs medical facility.

5.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
for the period from April 24, 1998, to September 20, 
1999.

6.	Whether the claim of entitlement to service connection 
for headaches as due to exposure to Agent Orange was 
timely appealed.

7.	Whether the claim of entitlement to service connection 
for skin rashes as due to exposure to Agent Orange was 
timely appealed.

8.	Whether the claim of entitlement to service connection 
for lumps and bumps as due to exposure to Agent Orange 
was timely appealed.

9.	Whether the claim of entitlement to service connection 
for neurological or nerve damage as due to exposure to 
Agent Orange was timely appealed.

10.	Whether the claim of 
entitlement to service connection for a stroke as due to 
exposure to Agent Orange and/or service-connected post-
traumatic stress disorder was timely appealed.

11.	Whether the claim of 
entitlement to service connection for depression was 
timely appealed.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January and August 1998 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The veteran was scheduled for a Travel Board hearing at the 
RO in March 2004 but, according to a notation in the file, 
the hearing was cancelled in February 2004, and there is no 
indication that he requested that the hearing be rescheduled.  
Thereafter, the veteran was scheduled for a videoconference 
hearing before a Member of the Board in June 2004 (although 
he evidently did not request the hearing), and he failed to 
report for that hearing.  The Board believes all due process 
requirements were met with regard to his hearing request.  

The January 1998 rating decision, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
tinnitus, and the March 2000 rating decision denied his claim 
for service connection for hearing loss.  However, in 
December 2002, the RO, in pertinent part, granted the veteran 
service connection for hearing loss and tinnitus.  The Board 
is of the opinion that the RO's action represents a full 
grant of the benefits sought as to the veteran's claims for 
service connection for hearing loss and tinnitus.

The August 1998 rating decision, in pertinent part, denied 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
and the veteran submitted a timely substantive appeal as to 
the RO's action.  Thereafter, in a May 2001 decision, the RO 
granted a 100 percent disability evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
effective from September 21,1999, thus rendering moot any 
claim for a TDIU for the period from September 21, 1999.

In a February 2002 written statement, the veteran argued that 
VA had prescribed medication (apparently for his service-
connected skin disability) which caused his strokes and 
headaches.  Moreover, he argued that the prescribed 
medication, Terbinafine pills, carried a warning that it was 
not to be given to patients with liver problems, but he 
learned he has hepatitis A, B, and C and believed he had a 
liver problem associated with this VA medical treatment.  The 
Board notes that the RO has not adjudicated the veteran's 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for hepatitis B and C due to VA medical treatment.  
That claim is referred to the RO for appropriate development 
and consideration. 

The claims of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for headaches and stroke due to medication 
prescribed at a VA medical facility; a TDIU for the period 
from April 24, 1998, to September 20, 1999; increased ratings 
for PTSD for the period from August 19, 1997 to September 20, 
1999, and for eczematoid dermatitis; and the matter of the 
timeliness of the veteran's appeals of his claims for service 
connection for headaches, skin rashes, lumps and bumps, and 
neurological damage as due to exposure to Agent Orange, and 
for stroke due to exposure to Agent Orange and/or service-
connected PTSD and depression are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the veteran.


FINDINGS OF FACT

The objective and competent medical evidence of records 
preponderates against a finding that any currently diagnosed 
hepatitis B and C is related to the veteran's period of 
active military service, including exposure to Agent Orange.


CONCLUSION OF LAW

Hepatitis B or C was not incurred in service, nor may it be 
presumed to have been incurred during the veteran's period of 
active service, including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5100-
5103A, 5106-7 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are entirely negative for any 
complaints or diagnosis of, or treatment for hepatitis B or 
C.  

Post-service, VA medical records and examination reports, 
dated from 1973 to 2003, are associated with the claims file.  
The record indicates that, from October 1973 to August 1983, 
VA repeatedly examined the veteran for his service-connected 
skin disability.  The VA examination reports are not 
indicative of any complaints or diagnosis of, or treatment 
for, hepatitis B or C.

According to VA outpatient records dated during 1998, a 
January record entry indicates that in September 1997 the 
veteran had an elevated SGOT (serum glutamic oxaloacetic 
transaminase) level, and elevated total protein on blood 
tests.  Further serology tests were ordered.  A February 1998 
record entry indicates that the veteran was advised he had 
inactive hepatitis C.  A March 1998 progress note includes a 
diagnosis of hepatitis.  

When he was seen in the VA outpatient clinic in April 1998, 
the record reflects that the veteran's medical problems 
included elevated total protein in September 1997 with normal 
tests results in January 1998.  It was further noted that 
repeated liver function tests showed a continued elevation, 
and a hepatitis panel was positive for hepatitis C.  The 
assessment was hepatitis C with chronic gastrointestinal 
symptoms, which may or may not be related to hepatitis C.  
The clinical plan was to perform additional liver function 
tests and have the veteran undergo an abdominal ultrasound.  
The VA physician who examined the veteran opined that an 
abdominal ultrasound would show cirrhosis, possibly from 
heavy alcohol use in the past, combined with hepatitis C, but 
that a mass also needed to be ruled out.  A liver biopsy was 
performed in September 1998.   

According to a February 2000 VA medical record, the veteran's 
past medical history included hepatitis B and C positivity, 
with a liver biopsy in 1998 that showed mild periportal 
inflammation and fibrotic changes and septal fibrosis, staged 
at grade 2, stage 3.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In May 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed December 2001 statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Moreover, the law provides that a veteran shall be 
granted service connection for certain specific disorders, 
including cirrhosis of the liver, although not otherwise 
established as incurred in service, if the such disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In this case, the appellant contends, in pertinent part, that 
he was exposed to Agent Orange in service, and that such 
exposure caused his claimed hepatitis disorder.  The specific 
statute pertaining to claimed exposure to Agent Orange is 38 
U.S.C.A. § 1116.  Regulations issued pursuant thereto 
previously provided that, if a veteran who served on active 
duty in Vietnam during the Vietnam era developed one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  These regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
therein are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
e.g., VAOPGCPREC 3-2000.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. at 162.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  See Notices, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 61 
Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 59,232- 243 (1999).

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service records 
indicate he was awarded awards and decorations in conjunction 
with his service in the Republic of Vietnam.  We have no 
reason to doubt the veracity of those records.  The Board 
will therefore assume, for the purpose of our analysis 
herein, that the veteran served in Vietnam during the Vietnam 
era and, thus, was presumptively exposed to Agent Orange.

But, as noted above, the diseases or disorders that have been 
positively associated with Agent Orange do not include either 
hepatitis B or C and, accordingly, service connection for 
hepatitis B and C is not entitled to the presumption, 
pursuant to the statutes and regulations.  Thus, even 
conceding the veteran's exposure to Agent Orange, hepatitis B 
and/or C is not a disorder that is presumptively service-
connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.

However, as noted above, a claimant is not precluded from 
presenting proof of a direct connection between a disorder 
and exposure to Agent Orange, even if the disability in 
question is not among the statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for hepatitis B and/or C by presenting evidence 
which shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 
at 49.

Upon careful review of this case, the Board finds that no 
competent evidence has been presented or identified to relate 
the veteran's currently diagnosed hepatitis B and C to 
service.  The veteran has vigorously contended in this 
appeal, without support in the medical record, that he 
suffers from hepatitis B and C due to his exposure to Agent 
Orange in service.  Thus, given a finding that he was 
diagnosed with the disorder after service, he apparently 
believes that he has a presumptive disease specific to 
individuals exposed to Agent Orange in service, under the 
regulation at section 3.309(e).  However, as detailed above, 
neither hepatitis B nor C is not among the presumptive 
diseases specific to those exposed to Agent Orange.

Moreover, in evaluating the veteran's premise, the Board 
notes that there is no indication that his hepatitis B and C 
is related to service.  In fact, the Board would note that 
the first mention in the medical records of hepatitis B and C 
was in 1998, nearly 27 years after the veteran's separation 
from active service.  Moreover, no medical opinion or other 
professional evidence relating the veteran's hepatitis B 
and/or C to service or any incident of service has been 
presented.  See Rabideau v. Derwinski, 2 Vet. App. at 143.

In this case the veteran has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between his 
hepatitis B and C and his active military service, including 
exposure to Agent Orange.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1997).  Here, the veteran has 
failed to submit any competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused or contributed to his hepatitis B and 
C.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis B and C, including as due to exposure to Agent 
Orange.


ORDER

Service connection for hepatitis B and C, including as due to 
exposure to Agent Orange, is denied.


REMAND

As discussed above, the Veterans Claims Assistance Act of 
2000 substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran seeks a rating in excess of 30 percent for his 
service-connected eczematoid dermatitis of the right arm, 
chest, buttocks, groin, and feet.  The Board notes that VA 
last examined the veteran in conjunction with his claim for 
increased compensation in June 1998.  However, during the 
course of this claim and appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating skin disorders, as set forth in 38 C.F.R. §§ 
4.118.  See 67 Fed. Reg. 49,590 (July 31, 2002), effective 
August 30, 2002.  In the May 2003 SSOC, the RO considered the 
veteran's claim under the both the old regulations, effective 
prior to August 30, 2002, and the new regulations effective 
thereafter.  However, as the veteran has not been examined by 
VA in six years in conjunction with his claim, and given the 
new rating criteria in effect for evaluating skin 
disabilities, the Board believes that, in the interest of 
fairness and due process, he should be afforded a new VA 
dermatology examination to assess the current severity of his 
service-connected eczematoid dermatitis. 

As to the veteran's claims of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for headaches and stroke, 
claimed to have resulted from medication prescribed at a VA 
medical facility, the Board notes that the December 2001 SOC 
which addressed this matter failed to include the laws and 
regulations regarding claims for benefits pursuant to 
38 U.S.C.A. § 1151.  Thus, the veteran should be provided 
with an SSOC that includes the applicable laws and 
regulations regarding claims for compensation pursuant to 
38 U.S.C.A. § 1151.

In addition, it appears that the veteran may not have 
submitted timely appeals as to his other claims, set forth on 
the first page of the present decision.  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2003).

The March 2000 rating decision, in pertinent part, denied 
service connection for stroke secondary to service-connected 
PTSD and/or exposure to Agent Orange; service connection for 
headaches, unknown lumps and bumps, skin rashes, and 
neurological/nerve damage, all as secondary to exposure to 
Agent Orange; and service connection for depression.  In a 
letter dated in March 2000, the RO advised the veteran of the 
action taken on his claims and his appellate rights.  The 
veteran's notice of disagreement was received in March 2000.

In December 2001, the RO issued an SOC that addressed the 
veteran's claims.  In the letter to the veteran that 
accompanied the SOC, the RO advised him that he needed to 
file a formal appeal (VA Form 9 - Appeal to the Board of 
Veterans' Appeals) to continue his appeal.  In February 2002, 
the veteran submitted a written statement, accepted by the RO 
in lieu of a VA Form 9, which addressed the matter of his 
claims, pursuant to 38 U.S.C.A. § 1151, for stroke and 
headaches as a result of medication prescribed by VA, and for 
service connection hepatitis B and C, including as due to 
exposure to Agent Orange.  Thus, as to his claims for service 
connection for stroke secondary to service-connected PTSD 
and/or exposure to Agent Orange, service connection for 
headaches, unknown lumps and bumps, skin rashes, 
neurological/nerve damage all as secondary to exposure to 
Agent Orange and service connection for depression (none of 
which he mentioned in his substantive appeal), the veteran 
should be provided with the laws and regulations regarding 
the timeliness of a substantive appeal and the consequences 
of the failure to submit a timely substantive appeal.

We further note that, when additional evidentiary development 
is necessary, the RO, not the Board, must undertake the task.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1337 (Fed. Cir.2003).  Furthermore, the 
record reflects that the VARO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 regarding 
the veteran's claims for increased ratings for his service-
connected PTSD, for the period from August 19, 1997, to 
September 20, 1997, and his service-connected skin disability 
and a TDIU for the period from April 24, 1998, to September 
20, 1999.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Finally, the Board notes that, in April 1998, the RO received 
the veteran's formal claim for a TDIU, and the August 1998 
rating decision, in pertinent part, denied that claim.  His 
NOD was received by the RO in September 1998, and the RO 
issued an SOC in August 1999.  The veteran's substantive 
appeal was received in October 1999.  As noted above, in the 
May 2001 rating decision which awarded the veteran a 100 
percent disability evaluation for PTSD, effective from 
September 21, 1999, the RO noted that its action rendered 
moot the veteran's TDIU claim.  Nonetheless, his claim for a 
TDIU for the period from April 24, 1998, to September 21, 
1999, is not rendered moot by the RO's action.  Since, 
however, establishing increased evaluations for the veteran's 
service-connected skin disability and for PTSD for the period 
from August 19, 1997, to September 20, 1999, could result in 
the RO reaching a favorable determination with respect to the 
TDIU claim for the period in question, the increased rating 
claims must first be addressed by the RO before any final 
determination may be made regarding the TDIU claim.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that, 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined. 

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims for increased ratings 
for eczematoid dermatitis and for PTSD for the 
period from August 19, 1997, to September 20, 
1999, and for a TDIU for the period from April 
24, 1998, to September 20, 1999, and should 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence 
or information.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for his 
service-connected skin disability since 
April 2003.  The RO should then request all 
pertinent medical records from these medical 
providers, if not already of record.

3.	The veteran should be scheduled for 
appropriate VA dermatology examination to 
determine the current severity and all 
manifestations of his service-connected 
eczematoid dermatitis of the right arm, chest, 
buttocks, groin, and feet.  All indicated 
tests and studies should be conducted and all 
clinical findings and current manifestations 
of the claimed disorder should be reported in 
detail.  The examination report should 
consider all findings necessary to evaluate 
the claim under both the old and new 
regulations pertaining to skin disorders.  The 
examiner should state whether the veteran 
suffers from exudation or constant itching, 
extensive lesions or marked disfigurement, or 
from ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations or eczema that is exceptionally 
repugnant.  In rendering this opinion, the 
examiner should also state the percentage of 
the body affected (exposed/unexposed) by 
eczematoid dermatitis of the right arm, chest, 
buttocks, groin and feet; and note any topical 
or systematic therapies used, such as 
corticosteroids or other immunosuppressive 
drugs, and the duration of the therapies.  A 
complete rationale should be provided for all 
opinions proffered.  The veteran's claims file 
should be made available to the examiner in 
conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

4.	Thereafter, the RO should: (a) readjudicate 
the veteran's claims for a rating in excess of 
30 percent for eczematoid dermatitis of the 
right arm, chest, buttocks, groin, and feet, a 
rating in excess of 50 percent for PTSD for 
the period from August 19, 1997, to September 
20, 1999, and for a TDIU for the period from 
April 24, 1998, to September 20, 1999.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with an SSOC.  (b) The SSOC should 
contain notice of all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the May 2003 SSOC.  (c) The 
SSOC should also contain the laws and 
regulations regarding claims for compensation 
pursuant to 38 U.S.C.A. § 1151 (as to the 
veteran's claims for compensation for 
headaches and strokes due to medication 
prescribed by VA).  (d) The SSOC should 
further contain the laws and regulations 
regarding the receipt of a timely substantive 
appeal and the consequences of the failure to 
perfect a timely substantive appeal (as to the 
veteran's claims for service connection for 
stroke secondary to service-connected PTSD 
and/or exposure to Agent Orange, service 
connection for headaches, unknown lumps and 
bumps, skin rashes, neurological/nerve damage, 
all claimed as secondary to exposure to Agent 
Orange, and service connection for 
depression).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



